Exhibit 10.1
     Promissory Term Note

     
Amount up to $2,500,000
  Date: February 4, 2011

FOR VALUE RECEIVED, the undersigned, T3 Motion, Inc., a Delaware Corporation
(Borrower), maintaining an address at 2990 Airway Ave., Bldg A, Costa Mesa, CA
92626 (Borrower’s Address) promises to pay to the order of Ki Y. Nam (Lender),
whose address is 78 Linda Isle, Newport Beach, CA (Lender’s Address), the
principal sum of up to $2,500,000 (Principal), together with interest of 10.0%
(Interest Rate) per year thereon from the date herein. The principal amount
under this Note may be increased upon mutual agreement of the parties. The
outstanding amount of principal shall be set forth on Schedule A and shall be
adjusted from time to time to reflect additional loans from Lender and
repayments of such loans. Changes to Schedule A shall be made by the Borrower
and updated copies of Schedule A shall be provided to Lender upon request.
Accrued interest shall be payable at maturity. The entire Principal together
with any accrued but unpaid interest shall be fully paid on or before March 31,
2012. The Borrower has the option for an automatic one-year extension to
March 31, 2013.
All or any part of the Principal may be prepaid at any time and from time to
time without penalty. Payments shall be applied first to accrued interest and
the balance to the Principal.
Borrower and all other persons who may become liable for the payment hereof
severally waive demand, presentment, protest, notice of dishonor or nonpayment,
notice of protest, and any and all lack of diligence or delays in collection,
which may occur.
All payments hereunder shall be made to such address as may from time to time be
designated by any holder and must be made in United States funds.
Borrower and all other parties to this note, whether as endorsers, guarantors or
sureties, agree to remain fully bound until this note shall be paid in full and
waive demand, presentment and protest and all notices hereto. Borrower further
agrees to remain bound by this note notwithstanding any extension, modification,
waiver, or other indulgence, failure, discharge or release of any obligation
hereunder.
The holder’s failure to exercise any right or option hereunder does not
constitute a waiver of any future right or option.
No modification to this document or indulgence by any holder hereof shall be
binding unless in writing.
If any provision of this Note is deemed unenforceable, in whole or in part, for
any reason, the remaining provisions shall still remain in full force and
effect.
This note shall take effect as a sealed instrument and is made and executed
under, and is in all respects governed by, the laws of: the State of California.

         
 
       
 
       
 
       
(Signature of Borrower)
  (Signature of Lender)    
Kelly J. Anderson, Chief Financial Officer
  Ki Y. Nam    
T3 Motion, Inc.
       

 



--------------------------------------------------------------------------------



 



Schedule A
Loan Balance Ledger

                                              Outstanding Principal Date   Loan
  Repayment   Balance (as of such date)
06/22/10
  $ 50,000             $ 50,000  
07/06/10
  $ 100,000             $ 150,000  
07/07/10
  $ 50,000             $ 200,000  
07/22/10
  $ 100,000             $ 300,000  
08/03/10
  $ 50,000             $ 350,000  
08/06/10
  $ 140,000             $ 490,000  
08/25/10
  $ 20,000             $ 510,000  
09/07/10
  $ 100,000             $ 610,000  
10/06/10
          $ 390,000     $ 220,000  
10/29/10
  $ 200,000             $ 420,000  
11/18/10
  $ 40,000             $ 460,000  
11/30/10
  $ 41,000             $ 501,000  
12/03/10
  $ 150,000             $ 651,000  
12/09/10
  $ 150,000             $ 801,000  
12/16/10
  $ 250,000             $ 1,051,000  
12/22/10
  $ 50,000             $ 1,101,000  
12/28/10
  $ 20,000             $ 1,121,000  
January 7, 2011
  $ 75,000             $ 1,196,000  
January 25, 2011
  $ 50,000             $ 1,246,000  
February 9, 2011
  $ 45,000             $ 1,291,000  

 